DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/127,841 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regard to claim 1, 11/127,841 B2 (claim 1) discloses an integrated circuit structure, comprising: a first pair of semiconductor fins, comprising: a first semiconductor fin; and a second semiconductor fin, the second semiconductor fin spaced apart from the first semiconductor fin by a first fin-to-fin distance; a second pair of semiconductor fins, comprising: a third semiconductor fin; and a fourth semiconductor fin, the fourth semiconductor fin spaced apart from the third semiconductor fin by a second fin-to-fin distance, the second fin-to-fin distance substantially the same as the first fin-to-fin distance; a first epitaxial source or drain region on the first semiconductor fin; a second epitaxial source or drain region on the second semiconductor fin, wherein the second epitaxial source or drain region is not merged nor in contact with the first epitaxial source or drain region; a third epitaxial source or drain region on the third semiconductor fin; and a fourth epitaxial source or drain region on the fourth semiconductor fin, wherein the fourth epitaxial source or drain region is merged with the third epitaxial source or drain region.
	In regard to claim 1, 11/127,841 B2 (claim 1) discloses an integrated circuit structure, comprising: a first pair of semiconductor fin structures, comprising: a first semiconductor fin structure; and a second semiconductor fin structure, the first and second semiconductor fin structures being spaced at first fin pitch; a second pair of semiconductor fin structures, comprising: a third semiconductor fin structure; and a fourth semiconductor fin structure, the third and fourth semiconductor fin structures being spaced at a second fin pitch, the second fin pitch substantially the same as the first fin pitch; a first source or drain region on the first semiconductor fin structure; a second source or drain region on the second semiconductor fin structure, wherein the second source or drain region is not merged nor in contact with the first source or drain region; a third source or drain region on the third semiconductor fin structure; and a fourth source or drain region on the fourth semiconductor fin structure, wherein the fourth source or drain region is merged with the third source or drain region.
Allowable Subject Matter
Claims 11-23 are allowed.
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 13, 2022